In an action to recover damages for personal injuries, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Kings County (Knipel, J.), dated March 4, 2004, which denied her motion to strike the defense of the statute of limitations, granted the defendant’s cross motion for summary judgment dismissing the complaint, and dismissed the complaint.
Ordered that the appeal is dismissed, without costs or disbursements.
Our determination of an appeal in a related action (see Hodges v City of New York, 22 AD3d 525 [2005] [decided herewith]) renders this appeal academic. Adams, J.P., Mastro, Lifson and Lunn, JJ., concur.